Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
	This office action is a response to applicant’s communication submitted December 14, 2020, wherein the rejections of record in the previous action are traversed.  This application is a continuation of US application 15/804074, now US patent 1053302, filed November 6, 2017, which is a divisional application of US application 14/672639, now US patent 9834573, filed February 20, 2015, which is a divisional application of US application 13/158724, now US patent 8987323, filed June 13, 2011, which claims benefit of foreign application PCTCN2010073865, filed June 12, 2010.
Claims 1-7, 11, 16, and 46 are pending in this application.
Claims 1-7, 11, 16, and 46 as amended are examined on the merits herein.

Reasons for Allowance
The terminal disclaimers submitted December 14, 2020, have been approved and entered into the record.  Therefore the rejections of claims 1-7, 11, and 46 for claiming the same invention as claims 1 and 4 of US patent 10533032, of claims 1-7, 11, and 46 for claiming the same invention as claims 1 and 2 of US patent 9834573, and of claims 1-7, 11, 16, and 46 for claiming the same invention as claims 1-7, 11, 16, and 46 od US patent 8987323 are withdrawn.

Applicant’s arguments, submitted December 14, 2020, with respect to the rejection of claims 1-7, 11, and 46 for claiming the same invention as claims 1 and 2 of US patent 9006403, have been fully considered and found to be persuasive to remove the rejection as the instant claims do not encompass crystalline complexes with amino acids.  Therefore the rejection is withdrawn.


The claimed invention is directed to a crystal form of a C-phenyl glycoside compound having a specific structure and referred to in the art as bexagliflozin.  This crystal is further defined by having a Raman spectrum characterized by certain specific peaks.  While the compound itself is known in the prior art, the prior art does not disclose a crystalline composition of matter which is clearly a crystal form having the particular spectrum defined in the claims.  While US pre-grant publication 2010/0222599, (Cited in PTO-892) for example, discloses a method of making a compound having the same structure as recited in the claims, when actually isolated as a solid composition the compound is either a crystalline proline complex (e.g. example 5F on p. 22 of the reference) or a minimally characterized solid prepared by removing the proline from said proline complex. (e.g. example 6 on p. 22) There is no reason for one skilled in the art to believe that either the proline complex, or the possibly amorphous free compound would necessarily have the particular Raman peaks recited in the present claims.
According to the specification as originally filed (examples 3-9 on pp. 34-38) the claimed crystal form is prepared by crystallization form methanol:water or ethanol solution.  In all cases, either a seed crystal was used or the crystallization was carried out slowly over hours or days.  By contrast, example 6 in the ‘599 reference discloses an isolation method wherein the compound was isolated in ethyl acetate, dried, and then concentrated to a glassy solid.  The exact conditions under which the concentration was carried out were not described.  It is unclear whether such an isolation would arrive at a composition having the same crystal structure as the specific conditions shown in the present disclosure to produce the claimed form.  Furthermore the crystallization of organic compounds is sufficiently unpredictable 

Accordingly, Applicant’s arguments and terminal disclaimers submitted December 14, 202, are sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	2/18/2021